DETAILED ACTION
	Claims 1, 6, 8, 11-15, and 17-48 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
 Information Disclosure Statement
	The Information Disclosure Statement filed on October 17, 2022 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 112
Claims 43-45 were previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims are now in proper dependent form, and the rejection is withdrawn.
Rejoinder
Claims 1, 6, 8, 11, 21-29, 36, and 43-45 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, 17-20, 30-35, 37-42, and 46-48, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 31, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 17-20, 30-35, 37-42, and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are drawn to a method of treating, preventing, or diagnosing for claims 18, 33 any disease, disorder, or condition in a subject by administering the presently claimed compounds.  Additionally, claims 19 and 20 are drawn to modulating the activity of a biological target.  However, the present claims are only described to be inhibitors of NLRP3 to stop pyroptosis.  Additionally, Kelley et al. (International Journal of Molecular Sciences, 2019, Article 3328) teach that the NLRP3 Inflammasome activates production of IL-1B and IL-18, but is silent with respect to the other targets specifically mentioned in the dependent claims.  However, the disclosure does not describe how the present compounds can be used to affect other targets or conditions that are not directly affected by inhibiting the NLRP3 inflammasome.  Therefore, the written description does not adequately describe a reasonable number of species to encompass the treatment or diagnosis of any condition or the targeting of any biological target.  This rejection can be overcome by limiting the claims to the disease, disorders, conditions, and targets that are directly implicated by the NLRP3 inflammasome.
Claims 12-15, 17-20, 30-35, 37-42, and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or preventing a disease, disorder, or condition directly related inhibition of NLRP3 inflammasome activation; the inhibition of the activation of the NLRP3 inflammasome, does not reasonably provide enablement for the treatment or prevention of any other disease, the modulation of activity of any target, or the diagnosis of a disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The nature of the invention and the breadth of the claims is the treatment or prevention of any disease, disorder, or condition; the modulation of activity of any biological target, or the diagnosis of any disease by administering a compound of Formula II or III, or a prodrug thereof.  The state of the prior art is evidenced by Kelley et al. (International Journal of Molecular Sciences, 2019, Article 3328), which teaches that the NLRP3 Inflammasome activates production of IL-1B and IL-18, but is silent with respect to the other targets specifically mentioned in the dependent claims.  While the level of skill in the art of treatment and diagnosis of diseases is high, it is not sufficiently high in order to treat or diagnose a disease, or interact with a biological target with the present compounds that is not the NLRP3 inflammasome.  The direction given by the present disclosure is only to targeting the NLRP3 inflammasome and inflammation caused by the NLRP3 inflammasome.  The only working examples are drawn to a pyroptosis assay, which shows inhibition of inflammation via the NLRP3 inflammasome pathway, but no examples are given for the treatment or diagnosis of any other disease, disorder, or condition, nor the targeting of any other biological target.  As the quantity of experimentation to treat or diagnose any other disease, disorder, or condition, or to target another biological target would be undue as described above, the present claims are not enabled for the full scope of the presently claimed scope of invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 31, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claims contain the term “including,” which makes the claims indefinite as it is not known whether the diseases following the term “including” are limiting the claim or not.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 33, and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The present claims refer to metal ion chelate complexes and labelled compounds, which are not present in base claims 1, 6, and 8 respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 33, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a method for diagnosing a disease, disorder, or condition in a mammal by administering a labelled version of the claimed compound to facilitate diagnosis. This judicial exception is not integrated into a practical application because the claim does not require that a treatment or intervention occur, only to diagnose whether a disease, disorder, or condition is present. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presence or absence of biomarkers in a sample is insignificant extra-solution activity in line with the decision in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/267,800, published as US PGPUB 2022/0194923 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
Present claim 21 claims the compound 
    PNG
    media_image1.png
    104
    193
    media_image1.png
    Greyscale
, whereas claim 8 of the ‘800 application claims the compound 
    PNG
    media_image2.png
    101
    195
    media_image2.png
    Greyscale
, where the methyl group on the piperazine ring is replaced by an ethyl group.  However, the courts have ruled than an adjacent homologue would be expected to have similar properties as the base compound and similar utilities.  See In re Henze, 181 F.2d 196, 37 C.C.P.A. 1009, 85 U.S.P.Q. 261 (C.C.P.A. 1950).  As methyl and ethyl are adjacent homologues, the claims conflict.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 12-15, 17-20, 30-35, 37-42, and 46-48 are rejected.  Claims 1, 6, 8, 11, 21-29, 36, and 43-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626